Citation Nr: 1804636	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  11-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1968 to May 1971, and active service in the United States Coast Guard (USCG) from November 1972 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2014, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.

In connection with this appeal, the Veteran testified at a videoconference hearing before a Veterans Law Judge in April 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who presided over that hearing is no longer with the Board.  In a September 2017 letter, the Veteran was notified of that fact and offered the opportunity to appear at a new hearing before a current member of the Board.  In a subsequent September 2017 response, the Veteran notified the Board that he did not wish to appear at a new hearing and wanted his case considered based on the evidence of record.  


FINDING OF FACT

The Veteran's headaches are etiologically related to his active service.


CONCLUSION OF LAW

The Veteran's headaches were incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for currently diagnosed headaches, as they had their onset during active service and have persisted since that time. 

Service treatment records (STRs) show that the Veteran was treated in November 1969 when he bumped his head and had a resulting headache for two to three days.  No loss of consciousness was indicated in the records.  A few days later, the Veteran had a follow up appointment and continued to complain of a headache.  A few days after that visit, the Veteran again sought out medical treatment for his ongoing headache.  The Veteran's separation exam in February 1971 indicated that he reported having a history of frequent and severe headaches.  

Post-service medical evidence shows that the Veteran has been seen by a private treatment provider for headaches since at least 2006.  However, the Veteran has reported that he has continued to experience headaches since his initial treatment for such during active service.  The Board notes that the Veteran is competent to report that he first experienced headaches in service and has continued to experience them since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in his report.

At a February 2009 VA examination, the Veteran reported that he first started to experience headaches in 1969, after a motor vehicle accident (MVA) while serving in Alaska.  The examiner diagnosed chronic headaches and opined that the headaches were not due to, or caused by an event in service.  In this regard, the examiner noted that there was no documentation to support a head injury and memory loss in service, there was only documentation of a single headache during the Veteran's active service, and there was post-service medical documentation of polysubstance abuse and multiple head injuries since service.   

The Board finds that the March 2009 VA opinion to be inadequate for adjudication purposes.  In this regard, the Board notes that the examiner failed to consider the Veteran's lay statements regarding the onset and continuity of his headaches.  Further, the lack of medical treatment for headaches in and of itself is not a sufficient basis for a negative etiology opinion.  Additionally, the mere fact that the Veteran had events following service that could also cause headaches does not mean that he did not first begin having headaches while in active service.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.   

In May 2011, following an MRI, a VA Medical Center neurologist diagnosed cervicogenic headache.  

At a July 2016 VA examination, the Veteran again reported that he first experienced headaches while in active service following a MVA involving a tank and that he had experienced headaches since that time.  The examiner diagnosed cervicogenic headaches and opined that it was less likely as not that the Veteran's headaches were incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that while the Veteran was treated for headaches while in service, there was no evidence of medical treatment for headaches following separation from active service to corroborate the Veteran's claim of continuity.  The examiner further discounted the Veteran's lay statements of continuity as they were not corroborated by documented medical evidence.   

The Board finds the July 2016 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner again relied on the absence of documented treatment for headaches following the Veteran's separation from active service as the basis for the negative medical opinion.  As noted above, the lack of documented treatment is not a sufficient basis for a negative etiology opinion.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.   

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify symptoms of headaches, and his statements have been found credible.

In sum, the Veteran has consistently reported that he first experienced headaches while he was in active service and that his symptoms have continued since that time.  Further, the Veteran's STRs document treatment for headaches in service and his statements of symptoms since service have been found credible.  The Veteran has a current diagnosis of a headache disability.  The negative VA medical opinions are not adequate, and so, are not probative evidence against the claim. 

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and so, the benefit of the doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for headaches is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


